Title: From Thomas Jefferson to Hammuda Pasha, Bey of Tunis, 22 April 1803
From: Jefferson, Thomas
To: Hammuda Pasha, Bey of Tunis


          
            Illustrious Friend,
          
          Mr. Eaton, who has resided at Tunis for some time past, in the character of our Consul, having requested leave to return home to visit his family and to attend to his affairs, I have yielded to his request and appointed Mr. James Leander Cathcart to fill the vacancy which will be left. Mr Cathcart, who possesses such good qualities, as I hope will recommend him to your notice and esteem, is charged to testify to you the continuance of our friendship and to give you the proofs of it which are usual on such occasions. In return I pray you to treat him with kindness and confidence, placing entire reliance on what he shall say to you on our behalf especially when he shall repeat the assurances of our good will towards you.
          Written at the City of Washington, the twenty Second day of April 1803.
          
             Th: Jefferson
          
        